            Case 7:19-cv-00669-LSC Document 73 Filed 09/24/19 Page 1 of 3                             FILED
                                                                                             2019 Sep-24 PM 02:02
                                                                                             U.S. DISTRICT COURT
                                                                                                  I
                                                                                                 N.D. OF ALABAMA



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

   DERRICK JAMES WILLIAMSON, JR.,
              PRO SE
                 PLAINTIFF                               CASE NO.: 7:19-CV-00669-LSC ·

                       V.

  ALABAMA DEPARTMENT OF MENTAL                       REQUEST FOR SUFFICIENT ANSWER
 HEALTH AND MENTAL RETARDATION,
              ET AL

                DEFENDANTS

               PLAINTIFF'S REQUEST FOR SUFFICIENT ANSWER
      IN RE RITTNER'S RESPONSE TO INTERROGATORIES & ADMISSIONS

       COMES NOW, the Plaintiff, Derrick James Williamson, Jr., and requests Defendant

Rittner provide a sufficient answer to the following interrogatories and admissions pursuant to

Rule 33, Rule 37(a)(3)(B)(iii), and Rule 36 of the Federal Rules of Civil Procedure:

                                     INTERROGATORIES

       5.       In regard to any duties, tasks, or opinions regarding the Plaintiffs employment,

did you have any negative or adverse effect or present any negative or adverse ideals regarding

his duties, tasks, communications, and/or opinions? Defendant's Answer: "! have never been

the Plaintiff's supervisor. "

       Answer is evasive and does not respond to question presented. Defendant is noticed to

provide an answer of substance to the presented interrogatory prior to a Motion to Compel.

                                          ADMISSIONS




                                                                              7: l 9-CV-00669-LSC
          Case 7:19-cv-00669-LSC Document 73 Filed 09/24/19 Page 2 of 3

                                                                                                   2


       17.     Minorities, among the applicants, were not selected although in possession of the

preference education. (Subpart, Question 15) Defendant's Answer: Deny that minorities were

not selected because of race.

       Denial is insufficient; as the denial is evasive and does not admit or deny the presented

statement. Defendant is to admit or deny that only members of a protected class were in

possession of the preference education of a Bachelor of Science degree and were not selected.

Plaintiff does not present whether such decisions were made but-for race. Defendant is noticed to

provide an admittance or denial based upon the substance of the provided statement prior to a

Motion to Compel.


                                                                          Respectfully Submitted,

                                                               Date: Sunday, September 22, 2019




                                                                                      , Jr ro Se
                                                                            oro Road,     T 20104
                                                                      Tuscaloosa, Alabama, 35405
                                                                       Cellphone: (205) 422-9664
                                                                     Email: aeonpctech@live.com




                                                                              7:19-CV-00669-LSC
        Case 7:19-cv-00669-LSC Document 73 Filed 09/24/19 Page 3 of 3

                                                                                                      3


                                 CERTIFICATE OF SERVICE

       I, Derrick James Williamson, Jr., hereby certify that on 9/22/2019, I mailed the foregoing

to be conventionally filed by the Clerk of the Court which will send notification of such filing to

the following. I further certify, that on 9/22/2019, the foregoing was sent to the following:

                                   EDWARD CARY HIXON
                                 Lead Attorney for Defendants
                                       P.O. Box 301410
                                 Montgomery, Alabama, 36130
                                     (Electronic Mailing)
         TERRI OLIVE TO,t!PKINS                             THOMAS B. KLINNER
          Attorney for Defendant( s)                      Attorney for Defendant(s)
          1201 Greensboro Avenue                              P.O. Box 301410
         Tuscaloosa, Alabama, 35401                      Montgomery, Alabama, 36130
             (Electronic Mailing)                            (Electronic Mailing)




Derrick James Willia son, Jr.,
8816 Old Greensboro Road, APT
Tuscaloosa, Alabama, 35405
Cellphone: (205) 422-9664
Email: aeonpctech@live.com




                                                                               7: 19-CV-00669-LSC
